Judgment, Supreme Court, New York County (Irving Lang, J., at hearing, trial and sentence; Allen Alpert, J., at post-remand hearing), rendered on May 15, 1986, convicting defendant of criminal possession of a weapon in the third degree and resisting arrest, and sentencing him, as a persistent felony offender, to an indeterminate prison term of 6 years to life and a determinate term of 1 year, respectively, unanimously affirmed.
Previously, this Court found that the defendant made a prima facie showing of purposeful racial discrimination in jury selection (see, Batson v Kentucky, 476 US 79; People v Jenkins, 75 NY2d 550), and remanded to the Supreme Court for a hearing on this issue (163 AD2d 188). Based on the hearing evidence, we find that the prosecutor proffered specific, race-neutral reasons for excusing the challenged juror, *324which is sufficient to overcome the defendant’s claim of discrimination. (See, People v Jones, 163 AD2d 903, lv denied 76 NY2d 941; People v Manigo, 165 AD2d 660.)
We have reviewed the defendant’s remaining arguments on his original appeal, and find them to be without merit. Concur —Kupferman, J. P., Ross, Asch, Ellerin and Rubin, JJ.